Cook, J.,
dissenting. I respectfully dissent from the majority’s order referring this cause to mediation.
I voted to grant the motion for reconsideration based on my view that the court should have dismissed this case from the outset. Our reconsideration procedures enable those members in the majority to rectify an error and afford those in dissent the means to support such action. Today’s decision to refer this cause to court-ordered, court-supervised settlement proceedings continues to inject this court into matters beyond the scope of the judicial function, thereby ignoring the many errors that we could correct.
My objections to this case and to the actions of this court are well documented. See DeRolph v. State (2001), 93 Ohio St.3d 309, 380-383, 754 N.E.2d 1184, 1244-1247 (Cook, J., dissenting). I continue to adhere to these objections. The political question doctrine ought to have steered this court away from becoming embroiled in the public policy debate regarding school funding and budgeting priorities. See id. at 380-381, 754 N.E.2d at 1244-1245. Instead, various majorities of this court have willfully encroached upon the functions of the legislature, expanded this court’s jurisdiction in contravention of the Ohio Constitution, and modified our rules of practice and well-established legal doctrines on an ad hoc basis. This court’s continuing desire to use judicial power to achieve the public policy goals of a majority of its members lacks legitimacy.
The only action that this court should take — because it is the only action legitimate under law — is to dismiss this case.
*643[[Image here]]
*644[[Image here]]
*645[[Image here]]